[Cite as In re R.L., 2014-Ohio-3117.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: R.L.                                         C.A. Nos.      27214
       S.L.                                                        27233



                                                    APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
                                                    COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE Nos. DN12-09-0623
                                                               DN12-09-0624

                                 DECISION AND JOURNAL ENTRY

Dated: July 16, 2014



        BELFANCE, Presiding Judge.

        {¶1}     Appellants, Carrie L. (“Mother”) and Michael L. (“Father”), appeal from a

judgment of the Summit County Court of Common Pleas, Juvenile Division, that terminated

their parental rights to minor children, R.L. and S.L., and placed them in the permanent custody

of Summit County Children Services (“CSB”). For the reasons that follow, this Court affirms.

                                               I.

        {¶2}     Mother is the parent of R.L., born December 17, 2010, and S.L., born June 4,

2012. Father is the parent of S.L. The biological father of R.L. is unknown.

        {¶3}     Mother and Father each have a long history of mental health issues and

homelessness. Because their backgrounds are important to an understanding of their current

circumstances, including their mental health diagnoses, their backgrounds are reviewed here. As

a young child, Mother was sexually abused by her father, who was subsequently convicted of the
                                                  2


abuse. Her mother also physically abused her. At 12, Mother was psychiatrically hospitalized

for thirty days, and she was hospitalized five more times during the next two years. About this

time, her mother remarried and Mother was physically abused by her new stepfather. At 14,

children services removed her from that home, and she was successively placed in four different

foster homes and a group home. At 15, she was raped by two unrelated men. During her teen-

aged years, she engaged in self-injurious behavior by cutting herself. At 22, Mother married,

and her husband prostituted her for drugs. Mother was psychiatrically hospitalized for two

weeks in 2009, for 30 days in 2010, and again in 2011. Mother divorced her husband in

September 2011.     Mother has not been employed since 2008 and has received disability

insurance since 2011 for mental health reasons.

       {¶4}    Regarding Father, his parents separated when he was an infant. He was abused by

his mother’s boyfriends from the age of five, and his mother may have prostituted him. He slept

with a knife to defend and protect himself. He ran away from home at the age of eight, and

children services became involved, placing him in foster and group homes. He was in special

education classes, was often truant from school, and dropped out in the seventh grade. At 15, he

ran away from his group home and traveled around the country. At 18, he came to live with his

grandmother. Father has been psychiatrically hospitalized at least six times. The reasons for his

hospitalizations included threatening to burn down a neighbor’s house, threatening to kill a

girlfriend, and suicidality. Over the course of time, he suffered a collapsed lung, was stabbed,

and suffered a gunshot wound. He supports himself with odd jobs and receives disability

insurance for bipolar disorder.

       {¶5}    Mother and Father met while they were psychiatrically hospitalized at the same

place in March 2011. At the time, Mother was married, yet when they were released from the
                                                3


hospital, Mother and Father cohabited with Mother’s husband and his girlfriend until Father had

an argument with Mother’s husband. As a result of that argument, Mother and Father moved to

a tent in her husband’s backyard. Mother and Father moved seven more times during their two-

year relationship, often to abandoned buildings, homeless shelters, or the homes of friends.

       {¶6}    When this case began, the parents and both children were again staying in a

shelter. Based on varied reports, it appears that one of the parents got into a dispute with

someone within the shelter and was required to leave, and the other parent also left the shelter in

order that the family would be together. Police soon discovered the family on the street with

nowhere to go, and the police contacted CSB. The agency filed a dependency complaint in

juvenile court on September 21, 2012. At the shelter care hearing, both parents stipulated to the

existence of probable cause for the children’s removal and consented to the children being placed

in the emergency temporary custody of CSB.

       {¶7}    Because of the manner in which the parents left the shelter on the night the

children were removed, the parents were not permitted to return there. In order to gain access to

another shelter, the parents were required to obtain “medical clearance[.]” Accordingly, they

went to Portage Path Behavioral Health on their own to attempt to secure such clearance and

completed psychological examinations there. The case plan acknowledged the completion of

those evaluations, which found “extensive mental health diagnoses” for both parents, and the

records were admitted into evidence.

       {¶8}    In further court proceedings, the children were adjudicated dependent and were

placed in the temporary custody of CSB. The trial court adopted a case plan, which addressed

concerns of mental health and safe, stable housing. The case plan offered each parent two-hour

visits twice weekly at the visitation center.
                                                4


       {¶9}    In December 2012, Father’s visits were suspended because of his confrontational,

disruptive, and threatening behaviors with staff before and after visits at the visitation center.

Mother was supportive of Father and testified, contrary to the testimony of other witnesses, that

Father “‘calmly walked’ away” from all situations “‘as he always does[]’” and that she never

saw Father get upset. The magistrate determined that Mother’s testimony “lacked any credibility

whatsoever.”    Accordingly, both parents were ordered to have more thorough parenting

evaluations to determine their ability to meet the needs of their children. Those evaluations are

also included within the record, along with the testimony of the evaluating psychologist, Dr.

Sylvia O’Bradovich.

       {¶10} The evidence before the trial court demonstrated that Mother had been diagnosed

with posttraumatic stress disorder (“PTSD”), bipolar disorder, depression, personality disorder

with dependent traits, mild mental retardation, and cocaine dependence in full remission. Mother

had been treated off and on for trauma related to her sexual abuse since she was eight years old,

approximately twenty years. Mother has received treatment in at least eight different facilities

and has been hospitalized for mental health or substance abuse multiple times.

       {¶11} Mother reported that her diagnosed conditions negatively affected her behavior

and functioning. She described periods of depression lasting months at a time, with crying

spells, irritability, and decreased concentration, followed by weeks of high energy, with racing

thoughts and during which she needs only two hours of sleep a night. She claimed to feel

anxious all the time, with rapid heartbeat, difficulty breathing, sweating, lightheadedness, and

nausea. She suffers flashbacks, avoidance of things that remind her of her prior abuse, distrust of

others, and angry outbursts that led her to kick holes in walls. Mother reported that smelling her

father’s cologne would trigger increased depression and nightmares.
                                                 5


       {¶12} Dr. O’Bradovich explained that Mother’s PTSD diagnosis was related to the

sexual abuse occurring over the course of her life. As a result of the PTSD, Mother experiences

nightmares, depressed mood, and an inability to focus on the present during the flashbacks of her

sexual abuse and rape. The psychologist testified that these symptoms have been present since

childhood and can affect parenting because they come on unpredictably and can be dangerous,

especially with young children who are very dependent. In addition, because of her personality

disorder with dependent features, Mother tends to remain in relationships even after they become

unstable and chaotic and is willing to tolerate unpleasantness in order to maintain the

relationship.

       {¶13} At the permanent custody hearing, Dr. O’Bradovich specifically addressed

Mother’s parenting ability. She testified that Mother lacks the cognitive maturity to plan ahead

and will have a difficult time meeting her own needs or providing the daily necessities for a

household. She believes that Mother could handle simple tasks, but would have difficulty with

more complicated matters. For example, she might be confused by a doctor’s instructions for the

care of a sick child. Dr. O’Bradovich noted that Mother did not appreciate the risks or problems

associated with not having housing for her children, nor did Mother see a problem in Father

threatening others and causing problems at the visitation center.

       {¶14} In conclusion, Dr. O’Bradovich stated that Mother is emotionally unstable and

had a history of reckless drug use and self-injurious behavior. Mother is dependent on others

and does not take responsibility for her actions or her own problems. She has a significant

history of trauma and continues to experience related symptoms of avoidance, flashbacks, sleep

disturbances, and nightmares. These traits were said to negatively affect her ability to provide a

safe environment for her children.
                                                6


       {¶15} For his part, Father has been diagnosed with depression, anxiety, PTSD,

schizoaffective disorder, bipolar disorder, poly-substance abuse, and antisocial personality

disorder. Dr. O’Bradovich reported that Father was on a list to not be allowed re-admittance to

one hospital because of his destructive behaviors while on the psychiatric unit.

       {¶16} Father has reported increasing thoughts about his past abuse and believed it was

affecting his thought processes. He cited nightmares, difficulty focusing, and feeling hopeless.

At times, he has panic attacks two or three times a day. He also reported intrusive memories and

flashbacks about being shot and stabbed.

       {¶17} Dr. O’Bradovich described Father as having a currently active psychotic disorder,

paranoia, disorganized and delusional thinking, and being subject to easy agitation. In addition,

she said he is an angry, hostile, and aggressive individual who attempts to intimidate and

threaten others. She also indicated that he is defensive and manipulative. He tends to blame

others for his mistakes and does not take responsibility for his actions. He ignores financial

obligations and has a pattern of housing instability. She stated that he has a history of substance

abuse, which is problematic in light of his psychiatric disorder because such abuse may increase

his psychotic symptoms and decrease his insight and judgment. Dr. O’Bradovich found that

Father displayed delusional thinking about his own self-importance and persecutory beliefs. He

told his evaluators that “‘you’re talking to the smartest person ever[.]’”         Dr. O’Bradovich

believed Father’s insight and judgment were poor, and she reported that he does not plan ahead

for anything. He was easily agitated throughout the evaluation, often yelling at the evaluators

without provocation.

       {¶18} Regarding Father’s parenting ability, Dr. O’Bradovich stated that he presents a

continuing risk of aggressive behavior, anger towards his child, and irresponsibility such that he
                                               7


will be unable to consistently meet his child’s needs. Dr. O’Bradovich believes Father has

“significant parenting deficits with regard to providing a safe environment for his child and he

lacks sufficient knowledge and skills to adequately parent children.” She described Father as

actively delusional and out of touch with reality. This could present particular problems in

parenting, she explained, when he believes he has the ability to cure an ill child. Father’s plan

was to take the child to Mississippi and reside with his mother, the same person who had badly

mistreated him as a child.

       {¶19} The parents reported that they had been engaged to be married at the start of the

case. They had recently relied solely on each other for support. By the time of the permanent

custody hearing, however, neither of them wished to continue their relationship with the other.

In fact, by the end of the case, there was a no contact order in place between them, and each of

them came to believe the other is a poor parent. Neither of them has a good support system of

friends or family.

       {¶20} On July 29, 2013, CSB moved for permanent custody. Mother and Father each

moved for a six-month extension of temporary custody. On December 31, 2013, the trial court

granted permanent custody to CSB and terminated the parental rights of Mother and Father.

Mother and Father separately appealed, and this Court later consolidated their appeals for

purposes of review.

                                               II.

                             MOTHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT’S DECISION TERMINATING APPELLANT-
       MOTHER’S PARENTAL RIGHTS AND RESPONSIBILITIES WAS NOT
       SUPPORTED BY CLEAR AND CONVINCING EVIDENCE AND WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.
                                                 8


                            FATHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT’S DECISION TERMINATING APPELLANT-FATHER’S
       PARENTAL RIGHTS AND RESPONSIBILITIES WAS NOT SUPPORTED BY
       CLEAR AND CONVINCING EVIDENCE AND WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶21} Mother and Father each contend that the judgment terminating their parental

rights is against weight of the evidence.      Because the arguments are related, they will be

considered together.

       {¶22} Before a juvenile court may terminate parental rights and award permanent

custody of a child to a proper moving agency, it must find clear and convincing evidence of both

prongs of the permanent custody test: (1) that the child is abandoned, orphaned, has been in the

temporary custody of the agency for at least 12 months of a consecutive 22-month period, or that

the child cannot be placed with either parent within a reasonable time or should not be placed

with either parent, based on an analysis under R.C. 2151.414(E); and (2) that the grant of

permanent custody to the agency is in the best interest of the child, based on an analysis under

R.C. 2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S., 75

Ohio St.3d 95, 99 (1996).

       {¶23} The trial court found that the first prong of the permanent custody test was

satisfied by a finding that the children could not be placed with either parent in a reasonable time

or should not be placed with either parent. See R.C. 2151.414(B)(1)(a). In so finding, the court

relied upon R.C. 2151.414(E)(10), abandonment, as to the unknown father of R.L., and cited two

grounds, R.C. 2151.414(E)(1), failure to remedy conditions, and R.C. 2151.414(E)(2), chronic

mental illness, as to Mother and Father.

       {¶24} In their respective appellate briefs, Mother and Father only address the trial

court’s finding under R.C. 2151.414(E)(1) and do not contest the trial court’s reliance on R.C.
                                                  9


2151.414(E)(2). Indeed, they make no challenge whatsoever to the trial court finding under R.C.

2151.414(E)(2). Pursuant to the plain language of the statute, the existence of only one of the

factors under R.C. 2151.414(E) is sufficient to determine that a child cannot be placed with a

parent within a reasonable time. See R.C. 2151.414 (E). (“If the court determines * * * that one

or more of the following exist as to each of the child’s parents, the court shall enter a finding that

the child cannot be placed with either parent within a reasonable time or should not be placed

with either parent.”) (Emphasis added.) To demonstrate reversible error, the parents must

demonstrate not only trial court error, but prejudice resulting from that error as well. In re A.S.,

9th Dist. Lorain Nos. 14CA010532, 14CA010534, 2014-Ohio-2458, ¶ 11. Even assuming merit

in the parents’ challenge to R.C. 2151.414(E)(1), the trial court’s second and alternative finding

under R.C. 2151.414(E)(2) would stand. Consequently, the parents have failed to demonstrate

prejudice as to the trial court finding that the children cannot be placed with either parent within

a reasonable time or should not be placed with either parent. See In re A.S. at ¶ 11 and In re

M.A., 9th Dist. Summit No. 23690, 2007-Ohio-4655, ¶ 8.

       {¶25} We next consider the trial court finding that permanent custody is in the best

interest of the children. When determining whether a grant of permanent custody is in a child’s

best interest, the juvenile court must consider all the relevant factors, including those enumerated

in R.C. 2151.414(D): the interaction and interrelationships of the child, the wishes of the child,

the custodial history of the child, and the child’s need for permanence in his or her life. See In re

R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-Ohio-6284, ¶ 11. “Although the trial court is

not precluded from considering other relevant factors, the statute explicitly requires the court to

consider all of the enumerated factors.” In re Smith, 9th Dist. Summit No. 20711, 2002 WL
                                                 10


5178, *3 (Jan. 2, 2002); see also In re Palladino, 11th Dist. Geauga No. 2002-G-2445, 2002-

Ohio-5606, ¶ 24.

       {¶26} Caseworker Jillian Rucker testified that Mother’s parenting ability is marginal,

she has little bond with the children, and she has not been able to demonstrate appropriate

parenting techniques during visits. She tends to observe the children rather than interact with

them, and she displays little affection towards them. She does not exhibit good organization,

planning, or healthy food choices. Visits are often chaotic. Mother has difficulty watching both

children at once or controlling them for even a two-hour visit. The staff must frequently step in

to assist her. Ms. Rucker testified that she does not believe Mother could remedy these concerns

and complete her case plan within six months.

       {¶27} Mother testified on her own behalf. She believes she has improved, and that she

is happier and not as depressed. She believes she could get assistance from a friend and a cousin.

Mother also called Edward Bachman, a church outreach volunteer, as a witness, who testified

that he has observed Mother to have a good heart and to be great with small children.

       {¶28} Caseworker Rucker also testified regarding Father. Ms. Rucker stated that she

has not seen Father accept responsibility for his actions, but instead blames everything on

Mother, the guardian ad litem, or CSB. Ms. Rucker observed that Father had not had any contact

with his child since December 2012. While there were a few reports that Father did well with

the children at his early visits, there was also evidence of difficulties during those visits. He and

Mother argued. He had difficulty feeding his daughter. The instability of his mental health and

his delusions, as described by those involved in this case, created concerns for the safety of

others at the center. Ms. Rucker testified that Father has yelled and screamed on the phone to

herself and to other caseworkers. In addition, he became irate with witnesses in the interview
                                               11


room, and in May 2013, had to be escorted out of the courthouse. Ms. Rucker does not believe

Father has changed his behavior since those events. Ms. Rucker believes Father has unresolved

issues of depression, anger management and homelessness. Finally, she does not believe a six

month extension will make any difference because Father does not believe he has a problem.

       {¶29} Lawrence Saltis, a self-described lay minister, testified that he speaks with Father

four to five times a week and has tried to help him. He has not seen Father with his own child,

but has seen him with other children and he treats them kindly.

       {¶30} There is no evidence that the children have a positive relationship with any other

family members.     The guardian ad litem, Alan Futo, testified that there appears to be an

affectionate and loving bond between the children and the foster mother.

       {¶31} The wishes of the children were conveyed by Mr. Futo, the guardian ad litem. He

recommended permanent custody for the children and believed that would be in their best

interest. He believes that Mother has a “very superficial bond[]” with her children, and he

expressed concern about the level of emotional connection between them. He testified that

Mother was not able to maintain control of the children during visits. She tended to focus on one

thing and lose sight of everything else. For example, if she was cleaning up a mess, she was not

able to focus on what the children were doing. He cited Mother’s inconsistency in attending

counseling sessions as inhibiting her progress. The guardian ad litem stated that he met Father

only once because Father left the state in August 2012.            He noted Father’s lack of

communication with his child since she was five months old. He concluded that neither parent

has shown any ability to consistently provide for the children’s needs on a long-term basis. He

did not believe an additional six months of temporary custody would allow either parent to make

sufficient progress towards reunification.
                                                  12


       {¶32} The third best interest factor concerns the custodial history of the children. The

older child, R.L., resided with Mother from his birth in December 2010, but children services

soon intervened and required Mother’s own mother to supervise her care of the baby until

Mother completed a parenting class. Seven months later, in June 2011, children services again

interceded when Mother, Father, and R.L. were residing in a tent. R.L. was removed for a year

until Mother could obtain stable housing, complete a parenting class, and participate in in-home

counseling. R.L. was returned to Mother in June 2012. Three months later, R.L. and infant S.L.

were removed in the present case. Both children have been in the custody of CSB since

September 2012.

       {¶33} Regarding the fourth best interest factor, there was evidence before the trial court

that the children were in need of a legally secure placement and that there were no suitable

friends or relatives willing to provide for their care. Two relatives of Mother were contacted, but

neither would accept placement of the children. The foster parents are interested in adopting the

children if permanent custody is granted. Their home was described as appropriate and meeting

the needs of the children.

       {¶34} The parents argue that they made “significant progress” or “substantially

complied” with their case plans. They claim that this entitles them to a finding that reunification

is in the best interest of the children or that the granting of permanent custody is erroneous. This

Court has repeatedly stated, however, that although case plan compliance may be relevant to a

trial court’s best interest determination, it is not dispositive of it. See, e.g., In re B.G., 9th Dist.

Summit No. 24187, 2008-Ohio-5003, ¶ 21. Nor does compliance with a case plan, in and of

itself, establish that a general grant of permanent custody to an agency is erroneous. In re

Watkins v. Harris, 9th Dist. Summit No. 17068, 1995 WL 513118, *4 (Aug. 30, 1995). Rather,
                                                13


the determination of the best interest of a child and the decision to terminate parental rights are

both governed by statute, and the proper focus of a challenge to those findings is through an

analysis of the relevant statutory factors in R.C. Chapter 2151. At the same time, the record in

this case demonstrates neither parent has successfully addressed their mental health issues,

established and maintained safe and secure housing, or demonstrated appropriate parenting

techniques.

       {¶35} Based upon the record before us and the arguments advanced in this appeal, we

cannot conclude that the trial courts’ judgment terminating the parents’ parental rights is against

weight of the evidence. See Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20.

The assignments of error are overruled.

                           MOTHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S DECISION DENYING THE MOTION FOR SIX
       MONTH EXTENSION OF TEMPORARY CUSTODY WAS NOT
       SUPPORTED BY CLEAR AND [CONVINCING] EVIDENCE AND WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

                           FATHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S DECISION DENYING THE MOTION FOR SIX
       MONTH EXTENSION OF TEMPORARY CUSTODY WAS NOT
       SUPPORTED BY CLEAR AND CONVINCING EVIDENCE AND WAS
       AGAINST THE WEIGHT OF THE EVIDENCE.

       {¶36} Both parents argue that the trial court should have granted them a six-month

extension of temporary custody instead of granting permanent custody to CSB because that

would be in the best interest of the children. Because this Court has concluded that permanent

custody to CSB is in the best interest of the children, it would be inconsistent to conclude that an

extension of temporary custody would also be in their best interests. See In re R.H., 9th Dist.

Summit No. 24537, 2009-Ohio-1868, ¶ 15. The trial court did not err in denying the parents’
                                                14


motions for a six-month extension of temporary custody.            The assignments of error are

overruled.

                                                III.

       {¶37} Mother’s two assignments of error are overruled. Father’s two assignments of

error are overruled. The judgment of the Summit County Court of Common Pleas, Juvenile

Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       EVE V. BELFANCE
                                                       FOR THE COURT
                                         15


MOORE, J.
HENSAL. J.
CONCUR.


APPEARANCES:

AVIVA L. WILCHER, Attorney at Law, for Appellant.

MICHAEL J. GOEBL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.